Walker, J.
Leach sued Edrington in the district court, on an account for work and labor.
If, upon the trial, it was proven that the value of Leach’s services in Edrington’a store, as bookkeeper, was estimated at eight hundred dollars per annum, and that the parties had agreed that Leach should work for Edrington but half his time and receive hut half pay, evidence proving that he worked all or more than half his time would warrant the conclusion that the parties had changed their original agreement, and Leach would be entitled to recover for so much of his time as he gave to Edrington’s business, at the rate of eight hundred dollars- per year.
We cannot see wherein the charge of the court was erroneous;, and the verdict of the jury is not without evidence to support it
The judgment of the district court is- affirmed.
Affirmed.